FILED
                             NOT FOR PUBLICATION                              FEB 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYANT ALLEN,                                     No. 12-16133

               Plaintiff - Appellant,             D.C. No. 2:09-cv-03068-JAM-
                                                  CKD
  v.

S. M. ROCHE, Chief Medical Officer; T.            MEMORANDUM *
FELKER, Warden,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Bryant Allen, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations and pendent state law claims in connection with the medical care he


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
received for his broken thumb. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002), and we

affirm.

      The district court properly granted summary judgment on Allen’s pendent

state law claims because Allen failed to comply with the presentment requirements

of the California Tort Claims Act. See Karim-Panahi v. L.A. Police Dep’t, 839
F.2d 621, 627 (9th Cir. 1988).

      The district court did not abuse its discretion by denying Allen’s motion to

reconsider its summary judgment because Allen failed to establish any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse of discretion and

setting forth grounds for reconsideration).

      We do not consider issues that are not specifically and distinctly raised and

argued in the opening brief, including those relating to summary judgment on

Allen’s deliberate indifference claim. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999).

      AFFIRMED.




                                          2                                    12-16133